Case 6:20-cv-00902-ADA Document 9-3 Filed 11/25/20 Page 1 of 4




                EXHIBIT A
11/19/2020              Case 6:20-cv-00902-ADA Document     9-3 &Filed
                                                  Brazos Licensing       11/25/20 Page 2 of 4
                                                                   Development




                                  Brazos Licensing & Development

      Helping inventors develop, secure
       and monetize patents through
     advisory, nancing and technology
                 incubation

               Brazos
                Licensing & Development
                                               About      What We Do       Coworking        Contact Us




https://www.brazoslicensing.com
                                           What we do                                                    1/3
11/19/2020              Case 6:20-cv-00902-ADA Document     9-3 &Filed
                                                  Brazos Licensing       11/25/20 Page 3 of 4
                                                                   Development



             From soup to nuts, we’ll help you develop a game-plan around your patents,
                execute licensing agreements, litigate against infringers and more…




          Licensing &                          Litigation                       Strengthening
          Monetization
                                               We prefer to                     Advisory on patent
          The Brazos team has                  negotiate licenses,              purchases and
          negotiated licenses                  but some companies               dispositions to build
          with the largest, most               prefer to use your IP            and enhance the moat
          sophisticated                        without paying. We’ll            around your
          companies in the                     take on the infringers           technology
          world




                                                    Learn More




                                    Company              Stay in
                                                         Touch
https://www.brazoslicensing.com                                                                         2/3
11/19/2020              Case 6:20-cv-00902-ADA Document     9-3 &Filed
                                                  Brazos Licensing       11/25/20 Page 4 of 4
                                                                   Development

                                    What We              Contact Us         Sign up for updates
     Brazos Licensing
                                    Do                                      from our blog
     & Development
                                    Coworking            Linkedin
     605 Austin Ave,                                                        We update our blog a couple
     Suite 6                        Meet the             Twitter            times per month with Brazos-
     Waco, TX 76701                 Team                                    speci c and broader industry
                                                                            news. Sign up to stay current
                                    Blog                                    with the latest!


                                                                                       Enter your email



                                                                                      Subscribe




     Copyright © 2020 Brazos Licensing and Development




https://www.brazoslicensing.com                                                                             3/3
